DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to claims filed on 10/5/2020.
Claims 1-26 are pending. Claims 1, 9, 15 and 21 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2021, 11/2/2020 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-11, 14-17, 19, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al US (2020/0389222) in view of Takeda et al (US 2021/0058129).
Regarding claim 1, Wu discloses a method comprising: 
based on a beam failure associated with a secondary cell (SCell), transmitting, by a wireless device, beam failure recovery (BFR) for the SCell (par 30; in one scenario, when beam failure occurs in a certain SCell of the terminal, the terminal initiates a procedure of beam failure recovery request for the beam failure); and based on a deactivation condition for the SCell during the BFR: deactivating the SCell during the BFR (par 30; if the terminal receives an initiation request (command) for deactivating this SCell sent by the network device during the initiation of the beam failure recovery request; also see par 32, manner I); and 
aborting the BFR (par 32; e.g. the terminal may cancel the beam failure recovery request procedure and deactivate the corresponding SCell according to the received SCell deactivation command).
Wu does not explicitly disclose:
an uplink signal for the BFR
However, Takeda discloses:
transmitting, by a wireless device, the uplink signal for beam failure recovery (BFR) for the SCell (par 169; e.g. transmission of the beam failure recovery by using uplink control channel, for example, PUCCH; also par 94-96).
Takeda, par 8).
Regarding claims 9, 15 and 21, the combination also discloses the methods similarly to the method of claim 1 (see mappings above).

Regarding claims 2 and 10, Wu discloses:
wherein the aborting the BFR comprises at least one of:
abort transmitting the uplink signal; stopping transmitting the uplink signal; stopping monitoring for a response associated with the uplink signal; or after monitoring for a response associated with the uplink signal, aborting retransmission of the uplink signal (par 30; e.g. beam failure recovery request procedure is canceled hence stopped). 

Regarding claim 3, Wu discloses:
receiving a medium access control control element (MAC CE) indicating deactivation of the SCell (par 3; e.g. Deactivation command of the MAC layer); and
based on the receiving the MAC CE, determining the deactivation condition for the SCell during the BFR (par 8 & par 30; deactivation upon receiving the command).

Regarding claims 5, 11, 19 and 23, Wu discloses:
wherein the uplink signal comprises at least one of:
a preamble; a beam failure recovery request (BFRQ); a scheduling request; or a signal via a physical uplink control channel (par 6; e.g. random access preamble; also par 30, par 169).

Regarding claims 8 and 14, Wu discloses: 
after detecting the beam failure, starting the BFR for the SCell; and determining the deactivation condition for the SCell during the BFR (see par 30).

Regarding claim 16 and 22, Wu discloses:
wherein the aborting the BFR comprises at least one of:
abort transmitting a response associated with the uplink signal; or stopping receiving retransmission of the uplink signal (par 30; e.g. beam failure recovery request procedure is canceled hence obviously stopped any subsequent procedure). 

Regarding claim 17 and 25, Wu discloses:
determining the deactivation condition for the SCell during the BFR (par 30; request for deactivating SCell is sent by network device, hence determining the deactivation condition by network device); and
par 3; e.g. Deactivation command of the MAC layer; par 8 & par 30; deactivation upon receiving the command).

Claims 4, 6, 12, 18, 20, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al US (2020/0389222) in view of Takeda et al (US 2021/0058129), and in view of Kazmi et al (US 2016/0302228).
Regarding claims 4, 18 and 26, the combination discloses the parent subject matter without explicitly discloses:
wherein the deactivation condition comprises an expiry of an SCell deactivation timer associated with the SCell.
However, Kazmi discloses:
wherein the deactivation condition comprises an expiry of an SCell deactivation timer associated with the SCell (par 136; sCellDeactivationTimer).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Kazmi with the electronic system of Wu and Takeda. One is motivated as such to follow requirement (Kazmi, par 136).

Regarding claims 6 and 12, the combination discloses the parent subject matter without explicitly discloses:
wherein the deactivating the SCell comprises at least one of: 

However, Kazmi discloses:
In par 61; e.g. when an intra-band SCell is activated or deactivated, wireless device 14 is allowed an interruption of up to five subframes on PCell and the other activated SCell during the activation or deactivation delay.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Kazmi with the electronic system of Wu and Takeda. One is motivated as such to follow requirement (Kazmi, par 136).

Regarding claims 20 and 24, the combination discloses the parent subject matter without explicitly discloses:
wherein the deactivating the SCell comprises at least one of: 
deactivating the SCell after reception of the uplink signal via the primary cell (PCell);  deactivating the SCell during generation of a response associated with the uplink signal; or deactivating the SCell after transmission of the response.
However, Kazmi discloses:
par 61; e.g. when an intra-band SCell is activated or deactivated, wireless device 14 is allowed an interruption of up to five subframes on PCell and the other activated SCell during the activation or deactivation delay.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Kazmi with the electronic system of Wu and Takeda. One is motivated as such to follow requirement (Kazmi, par 136).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al US (2020/0389222) in view of Takeda et al (US 2021/0058129), and in view of Kim et al (US 2015/0181461).
Regarding claims 7 and 13, the combination discloses the parent subject matter without explicitly discloses:
wherein the aborting the BFR is after the deactivating the SCell.
However, Kim discloses:
In par 204, e.g. in the case of performing RF bandwidth reconfiguration due to the SCell activation or deactivation, the PCell interruption occurs before and after performing measurement on the SCell in the inactive state.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Kim, par 205).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YAOTANG WANG/Primary Examiner, Art Unit 3619